Wilde, J.
Upon the facts reported, we are of opinion, that the plaintiff should have been allowed to amend his writ. The writ was made returnable at Salem, instead 'f *556Ipswich, by mere mistake; and the defendant, after the mistake was discovered, was served with a new summons, returnable at Ipswich, and was notified of the mistake. The case comes clearly within the Rev. Sts. c. 100, <§> 21, which enacts that no writ, process, declaration, or other proceeding in the courts, or course of justice, shall be abated, arrested, quashed or reversed, for any circumstantial errors or mistakes, when the person and case may be rightly understood by the court, nor through defect or want of form only. And by the twenty-second section the courts are authorized to allow amendments, before final judgment, either in form or substance, of any process, pleading, or proceeding in any action pending in court. Now it seems to us impossible to hold, that this case cannot be rightly understood by the court, or by the parties, or that the defendant has been in any respect prejudiced by the mistake. The statute thereupon imperatively requires the allowance of the amendment.

Exceptions sustained, and amendment allowed.